Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1. 	This application is a DIV of 15/761,995 08/17/2018  PAT 10590108, which is a 371 of PCT/US2016/053059 with a filing date 09/22/2016, which claims benefit of 62/222,699 with a filing date 09/23/2015, and 62/222,709 with a filing date 09/23/2015.
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.
3.	Amendment of claims 1, 35, 38,  139 and 159, cancelation of claims 2-33, 39, 41-42, 46-96, 98-99, 103-109, 111-138, 144-158 and 160-219 in the amendment filed on 9/13/2021 is acknowledged.  Claims 1, 34-38, 40, 43-45, 97, 100-102, 110, 139-143, and 159 are pending in the application. 
Reasons for Allowance
4.	Since Long’s ‘398 does not claim the instant methods of use, therefore it is distinct from the instant invention. The rejection of claims 1, 139 and 159 under the obviousness-type double patenting over Long’s ‘398 have been overcome in the amendment filed on 1/12/2022.
5. 	Claims 1, 34-38, 40, 43-45, 97, 100-102, 110, 139-143, and 159 are neither anticipated nor rendered obvious over the art of record, and therefore are allowable.  A suggestion for modification of a reference to obtain the instant methods of use has not been found. Claims 1, 34-38, 40, 43-45, 97, 100-102, 110, 139-143, and 159 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

February 28, 2022